El Juez Asociado Señoe. Wolf,
emitió la opinión del tribunal.
Este fué un proceso por el delito de asesinato en segundo grado. El acusado y su esposa vivían en dos pequeñas ha-bitaciones en los suburbios de Ponce. Sus dos hijos dor-mían en una habitación mientras que el acusado y su es-posa dormían en otra. La casa donde el acusado vivía te-nía varios inquilinos y las habitaciones en su parte principal estaban separadas unas de otras por divisiones hechas de sacos. Dos de los testigos de la acusación eran vecinos cuyas habitaciones estaban de tal modo separadas. Una ma-ñana de mayo de 1923 el hijo del acusado, alarmado por la condición en que encontró a sus padres, llamó a su tío, y otros vecinos llegaron. Encontraron a la esposa del acu-sado, Gloria Rivera, muerta con dos heridas, cualquiera de las cuales era mortal. El acusado estaba acostado en el mismo catre con ella, con un cuchillo clavado en el pecho y quejándose. Los testigos manifestaron que no oyeron ni un sonido en la noche del suceso. El juez y el jurado hicie-ron una inspección ocular del sitio. Esta fué la prueba principal de la acusación, y al terminar el acusado solicitó su absolución perentoria.
La teoría del acusado en su primer señalamiento de error es que no se demostró la malicia ni la premeditación. Tam-bién que no hubo prueba que directamente conectara al acu-sado con la muerte de Gloria Rivera. Resolveremos la cues-tión de evidencia primero.
Cuando un hombre que duerme solo con su esposa *653en nna habitación redeado de vecinos que pneden oír el más simple sonido se le encuentra acostado en el catre con nn cuchi Un clavado en sn pecho y. su esposa muerta a su lado con heridas producidas por un cuchillo, y la situación de las habitaciones es tal que los vecinos pudieron haber oído el más ligero sonido de una contienda o altercado, ésta era prueba circunstancial de la cual un jurado tenía derecho a inferir un asesinato en segundo grado, si no en primero. Las circunstancias no indicaban ninguna conclusión razona-ble que no fuera la de que el acusado había dado muerte a su esposa. Suya fué la única oportunidad razonable para haber dado muerte a Gloria Rivera.
Cuando a un hombre se le encuentra acostado en su cama con su esposa muerta a su lado, aun cuando él mismo esté herido, ésta es una circunstancia que unida a las otras prue-bas de la acusación tiende a probar la culpabilidad en el hombre, especialmente a falta de algo que demuestre que la he-rida fué causada por una tercera persona.
Cuando las circunstancias indican la muerte de un ser humano por otro, se presume la malicia.
En el asesinato en segundo grado no es necesario probar la deliberación. El texto inglés del art. 201 del Código Penal es más claro que el castellano y prescribe lo siguiente :
‘ ‘ See. 201. — All murder which is perpetrated by means of poison, lying in wait, torture, or by any other kind of wilful, deliberate and premeditated killing, or which is committed in the perpetration or attempt to perpetrate arson, rape, robbery, burglary or mayhem, is murder of the first degree, and all other kinds of murders are of the second degree.”
En vista de este artículo es evidente que sólo el asesinato en primer- grado requiere la prueba de la deliberación a no ser que fuera cometido al perpetrarse un crimen.
Al cerrar el caso la acusación si la prueba tiende a demostrar cualquier delito inferior al imputado en la acusación, el acusado no tiene derecho a una absolución peren-*654toria. Si él elige dar por terminado el caso, podría solici-tar nna instrucción de que no barbo ninguna prueba del de-lito principal imputado en este caso de asesinato en segundo grado.
Josefa Torres, hermana del acusado, declaró que él dormía anormalmente; que se levantaba dormido y andaba por la casa y cogía cosas e iba donde la señora y decía: “toma, abí te dan;” que eso lo decía dormido. La teoría de la defensa era en parte la insanidad. La testigo, después de declarar un poco más tendente a demostrar estados ocasionales de sonambulismo en el acusado, contestando a la pregunta de si el acusado estuvo alguna vez loco, dijo que estuvo obsesado por seis meses. El gobierno solicitó la eliminación de esta contestación y la corte ordenó que fuera eliminada. El acusado no hizo ninguna otra tentativa por demostrar los actos o características del acusado durante estos seis meses.
La teoría de la corte probablemente fue que a un testigo indocto no debe permitírsele declarar sobre la insanidad, pero la corte no fundó su negativa en este motivo y no existe nada en los autos que demuestre el verdadero fundamento de la negativa. El acusado no preguntó más al testigo con respecto a las manifestaciones o actuación del. acusado du-rante los supuestos seis meses, ni tampoco varió las pregun-tas a fin de hacer revelar el verdadero conocimiento del tes-tigo. El fiscal trata de argumentar que el jurado oyó la contestación, y aunque esto hasta cierto punto puede ser cierto, siempre puede haber jurados de conciencia que exclu-yan de su mente prueba que la corte dice que no debe con-siderar. El fundamento principal que existe para la actua-ción de la corte es que la pregunta y contestación en sí no tendían a demostrar tal insanidad que hiciera a la persona irresponsable de un delito. Una persona puede tener una idea insistente o estar obsesado y sin embargo ser perfec-tamente responsable de un delito. A falta de cualquier ofre-cimiento por parte del acusado en demostrar su actuación *655o conducta durante dichos seis meses, el error, si lo hubo, no era perjudicial.
El capitán de la policía de Ponce estuvo con y cerca del acusado por varias horas después del delito y tuvo oportunidades para observarlo. La declaración del testigo, sin embargo, fue que el acusado se negó absolutamente a hablar por varias horas y entonces finalmente, al preguntársele dónde estaba su esposa, dijo que se encontraba en su casa. Al testigo se le preguntó entonces en vista de su observación, cuál era su opinión de la locura del acusado. La contestación fué eliminada. No encontramos ningún error, pues no se estableció ninguna base suficiente para preguntar a un testigo corriente o a un perito su opinión sobre la cor» dura del acusado.
Un testigo perito del acusado estaba declarando. El acusado deseaba hacer preguntas hipotéticas ■y empezó en esta forma: “En la vista de este caso, doctor, se admitió por la corte evidencia. En este caso se han sentado los siguientes hechos que han sido admitidos.” A cada una de estas preguntas el fiscal formuló la objeción formal de que no eran en forma hipotética. La corte sos-tuvo la objeción del fiscal y estuvo justificada en proceder así. Además, el acusado no trató de variar la forma de su pregunta para ajustarla a la forma de las preguntas hipo-téticas. Esta forma general es: “Si se probaran los si-guientes hechos, ¿cuál sería su opinión?” Y entonces el mismo interrogante resume los hechos, pero las preguntas anteriores técnicamente no se hicieron bien y la segunda asume que ciertos hechos habían sido admitidos. A este tes-tigo, además, se le permitió expresar sus impresiones gene-rales en cuanto a la condición mental del acusado, en vista de los hechos que se le refirieron.
El quinto señalamiento de error se refiere a la negativa de la corte a permitir otra pregunta hipotética, pero la corte estuvo justificada al decir que no se había estable-*656cido la debida base, además de permitir declarar al testigo con. cierta extensión en cnanto al efecto del sonambulismo.
El sexto señalamiento de error se refiere a la suficien-cia de la prueba. Después que toda la prueba del gobierno había sido presentada el caso era mucho más fuerte que nunca. El acusado pasó a declarar. El mismo demostró ser un individuo normal entonces y si el jurado no creyó la prueba de insanidad, tenía derecho a creer que el acusado era una persona muy perversa y responsable de la muerte de su esposa. El jurado trajo un veredicto de homicidio vo-luntario, y la corte condenó al acusado a siete años de pre-sidio. El Dr. Yordán Pasarell, perito del gobierno que tuyo innumerables oportunidades de observar al acusado, declaró que no notó la más leve señal de locura. En verdad, dijo, que hasta el momento del juicio no supo que el acusado sos-tenía que estaba loco el día de realizar el acto.
En varias partes de su informe el fiscal asume que la alegación de locura es una admisión del acto de matar. Tal admisión en manera alguna se infiere. Un hombre acusado de asesinato puede defenderse por el doble fundamento de que él no dió muerte al interfecto y que estaba loco enton-ces. En favor de un loco podría fácilmente demostrarse que no solamente él estaba loco sino que alguna otra persona realizó la muerte, o que el acusado no podía posible-mente haber perpetrado el crimen.
El apelante argumentó incidentalmente también que las instrucciones en este caso debieron referirse al delito de asesinato o a una absolución, y que no hubo realmente ver-dadero motivo para dar instrucciones en cuanto al homici-dio. Nos inclinamos a convenir con el apelante, aunque él no señala como error ninguna parte de las instrucciones de la corte, y por supuesto él estuvo perfectamente conforme con que la corte diera instrucciones respecto al delito de homicidio voluntario. Hubo prueba en todo el caso tendente a acreditar que el acusado tenía celos de su esposa, y el ju-rado probablemente creyó que el acusado ocasionó la muerte *657en nn momento de súbita pasión, y esto tenían ellos derecho a hacerlo de acnerdo con las instrucciones de la corte que no fueron impugnadas por el acusado.

No encontramos ningún error 'perjudicial y debe confir-marse la sentencia apelada.